
	
		I
		112th CONGRESS
		1st Session
		H. R. 2981
		IN THE HOUSE OF REPRESENTATIVES
		
			September 21, 2011
			Mr. Stark (for
			 himself, Mr. Moran, and
			 Ms. Zoe Lofgren of California)
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend the Immigration and Nationality Act to eliminate
		  the 1-year deadline for application for asylum in the United
		  States.
	
	
		1.Short titleThis Act may be cited as the
			 Restoring Protection to Victims of Persecution Act.
		2.Elimination of
			 1-year asylum application deadlineSection 208(a)(2) of the Immigration and
			 Nationality Act (8 U.S.C. 1158(a)(2)) is amended—
			(1)by striking
			 subparagraph (B);
			(2)by redesignating
			 subparagraphs (C), (D), and (E) as subparagraphs (B), (C), and (D),
			 respectively;
			(3)in subparagraph
			 (B), as redesignated by paragraph (2), by striking subparagraph
			 (D) and inserting subparagraph (C);
			(4)in subparagraph
			 (C), as redesignated by paragraph (2)—
				(A)by striking
			 subparagraphs (B) and (C) and inserting subparagraph
			 (B);
				(B)by striking
			 either; and
				(C)by striking
			 or extraordinary circumstances relating to the delay in filing an
			 application within the period specified in subparagraph (B); and
				(5)in subparagraph
			 (D), as redesignated by paragraph (2), by striking Subparagraphs (A) and
			 (B) and inserting Subparagraph (A).
			
